      Case: 4:19-cr-00521-PAB Doc #: 33 Filed: 12/20/19 1 of 5. PageID #: 112



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                        :

               Plaintiff,                        :          CASE NO. 4:19 CR 521

       vs.                                       :          JUDGE BARKER

ALBERT AIAD-TOSS                                 :          MAGISTRATE JUDGE LIMBERT

               Defendant.                        :

       DEFENDANT’S MOTION TO CONTINUE AND EXTEND TIME TO FILE

       Defendant Albert Aiad-Toss, through undersigned counsel, respectfully moves this Court

for an extension of time to file pretrial motions and to continue the pretrial conference scheduled

for January 22, 2020 at 9:00 a.m. and the jury trial scheduled for February 3, 2020 at 9:00 a.m.

The reasons in support of this Motion are set forth in the following Memorandum.

                                                     Respectfully submitted,
                                                     Kegler Brown Hill + Ritter LPA

                                                     /s/ S. Michael Miller
                                                     S. MICHAEL MILLER
                                                     Ohio Supreme Court No. 0022837
                                                     65 East State Street, Suite 1800
                                                     Columbus, Ohio 43215
                                                     P: (614) 462-5468
                                                     F: (614) 464-2634
                                                     MMiller@keglerbrown.com

                                                     Taft Stettinius & Hollister LLP

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
                                                     Ohio Supreme Court No. 0071492
                                                     P: (614) 334-6199
                                                     dthomas@taftlaw.com
      Case: 4:19-cr-00521-PAB Doc #: 33 Filed: 12/20/19 2 of 5. PageID #: 113



                                                     /s/ Kathryn S. Wallrabenstein
                                                     KATHRYN S. WALLRABENSTEIN
                                                     Ohio Supreme Court No. 0092172
                                                     65 East State Street, Suite 1000
                                                     Columbus, Ohio 43215
                                                     P: (614) 220-0238
                                                     F: (614) 221-2007
                                                     kwallrabenstein@taftlaw.com

                                                     Counsel for Defendant

                                       MEMORANDUM

       Defendant Albert Aiad-Toss (“Defendant”) was initially indicted by a federal Grand Jury

on August 28, 2019 and arraigned on September 13, 2019. A Superseding Indictment was

returned on November 19, 2019 and Defendant was arraigned on the Superseding Indictment on

December 4, 2019. Defendant is charged in Counts One through Four with Sex Trafficking of a

Minor and in Count Five with Production of Child Pornography.              The counts encompass

purported illegal activities over the span of approximately one month. Counts Six, Seven, and

Eight of the Superseding Indictment are three new counts of Sex Trafficking of a Minor and

Counts Six and Eight pertain to minors who were not previously included in the original

Indictment. (Docs. 5, 28). There is also a Forfeiture Count. (Doc. 28).

       This case is currently scheduled for a final pretrial conference on January 22, 2020 at 9:00

a.m. and a jury trial on February 3, 2020, at 9:00 a.m. Further, the pretrial motion cut-off date is

January 8, 2020. The Government previously informed undersigned counsel that the discovery is

estimated to comprise at least one terabyte of data, including significant amounts of mobile phone

records and substantial records related to online activity. The Government continues to provide

the defense with discovery on a rolling basis. A stipulated protective order was issued on October

16, 2019.    (Doc. 25).     The Government’s initial discovery materials were provided to

undersigned counsel on October 25, 2019. Since the initial discovery disclosure, the Government


                                                 2
      Case: 4:19-cr-00521-PAB Doc #: 33 Filed: 12/20/19 3 of 5. PageID #: 114



has provided numerous supplemental discovery disclosures to undersigned counsel. The defense

is actively conducting investigation and preparing for trial.

       Defendant recognizes the requirements of the Speedy Trial Act of 1974, as set forth in 18

USC § 3161, et seq. Defendant submits that this Motion to Continue and Extend Time to File is

not made for the purpose of delaying a speedy resolution of this case, but rather it is required by the

need for undersigned counsel to have time to receive and review all of the discovery materials and

provide effective representation for Defendant.

       Defendant further submits the factors set forth in 18 USC § 3161 (h)(7)(B)(i) and (B)(iv)

are present in this case. Due to the short period of time between the arraignment on the recently

issued Superseding Indictment, the rolling receipt of voluminous discovery materials, and the

scheduled trial date, undersigned counsel believe and assert that failure to grant the requested

continuance “. . . would be likely to . . . result in a miscarriage of justice.” 18 USC §

3161(h)(7)(B)(i).

       Undersigned counsel have exercised, and will continue to exercise, due diligence in the

preparation of this case, but in light of the complexity of the prosecution and the voluminous

discovery documents, the current trial schedule would hinder counsel’s ability to effectively

prepare for trial. 18 USC § 3161(h)(7)(B)(iv). Accordingly, Defendant’s Motion to Continue

and Extend Time to File is justified under 18 USC § 3161(h)(7)(B)(i) and (B)(iv).

       The Government, represented by AUSA Ranya Elzein, AUSA Bridget Brennan, and

SAUSA Chris Tunnell, has no objection to this Motion to Continue and Extend Time to File and

has no objection to the rescheduling of these dates. The parties had previously conferred and

tentatively agreed to a trial date of June 1, 2020.




                                                  3
      Case: 4:19-cr-00521-PAB Doc #: 33 Filed: 12/20/19 4 of 5. PageID #: 115



       Therefore, Defendant respectfully requests the jury trial currently scheduled for February

3, 2020 at 9:00 a.m. be continued to June 1, 2020. Further, Defendant respectfully requests the

Court reschedule the final pretrial conference currently scheduled for January 22, 2020 at 9:00

a.m. and extend the deadline to file pretrial motions from January 8, 2020.

                                                     Respectfully submitted,
                                                     Kegler Brown Hill + Ritter LPA

                                                     /s/ S. Michael Miller
                                                     S. MICHAEL MILLER
                                                     Ohio Supreme Court No. 0022837
                                                     65 East State Street, Suite 1800
                                                     Columbus, Ohio 43215
                                                     P: (614) 462-5468
                                                     F: (614) 464-2634
                                                     MMiller@keglerbrown.com

                                                     Taft Stettinius & Hollister LLP

                                                     /s/ David H. Thomas
                                                     DAVID H. THOMAS
                                                     Ohio Supreme Court No. 0071492
                                                     P: (614) 334-6199
                                                     dthomas@taftlaw.com

                                                     /s/ Kathryn S. Wallrabenstein
                                                     KATHRYN S. WALLRABENSTEIN
                                                     Ohio Supreme Court No. 0092172
                                                     65 East State Street, Suite 1000
                                                     Columbus, Ohio 43215
                                                     P: (614) 220-0238
                                                     F: (614) 221-2007
                                                     kwallrabenstein@taftlaw.com

                                                     Counsel for Defendant




                                                4
       Case: 4:19-cr-00521-PAB Doc #: 33 Filed: 12/20/19 5 of 5. PageID #: 116



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the foregoing was filed with the Clerk of Court for

the United States District Court for the Northern District of Ohio using the CM/ECF system, which

will send notification of such filing to Assistant U.S. Attorneys Ranya Elzein and Bridget

Brennan, 801 West Superior Avenue, Suite 400, Cleveland, Ohio 44113, on December 20, 2019,

by electronic mail.

                                                    /s/ David H. Thomas
                                                    DAVID H. THOMAS

26417782.1




                                                5
